Per Curiam.
This certiorari brings np a judgment rendered in-the District Court of the city of Camden. The reasons assigned for reversal relate exclusively to the proceedings at the trial, and the only evidence of those proceedings laid before us is a stipulation signed by the attorneys of- -the parties.
It is our settled practice not to regard such a stipulation in cases of this character. Monitor Lodge v. Goldy, 29 Vroom 119; Houman v. Schulster, 31 Id. 132; Staten Chemical Co. v. Miller, 29 Atl. Rep. 316.
As we find no support for the reasons assigned, the judgment must be affirmed, with costs.